Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 7, 2021 has been entered. 
	This action is a Non-Final action on the merits in response to communications filed on 06/07/2021.
Claims 1 and 12 have been amended. Claims 1 – 22 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Arguments
Applicant’s remarks have been considered.
In the remarks Applicant argues, “Applicant respectfully disagrees and submits that the claimed invention is not directed to an abstract idea.” (pg. 12) 
Examiner respectfully disagrees. Here, Claim 1 recites, responsive to the received user query, matching the user query to a first product category of the plurality of product categories; applyinq a set of segment matching rules to the collected set of observable features associated with the user to automatically match the collected set of observable features; generating similarity scores; matching the user to the user segment based on similarity scores; and identifying a targeted incentive level for a product category from a plurality of targeted incentive levels for the product category according to a mapping in the targeted incentive database between the determined user segment and the identified targeted incentive level.
The matching, determining and identifying steps under the broadest reasonable interpretation covers performance of the limitations in the mind (e.g. observation and evaluation) but for recitation of generic computer components (Spec ¶0008). For instance, collected data from observable features and user online session can be reasonably analyzed using a pen and paper.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a targeted incentive database mapping a plurality of product categories to targeted income levels, a processor, a non-transitory computer readable medium and a user device for providing an interface, a search session, receiving a query, collecting a set of observable features, determining a use segment, identifying a targeted incentive level, generating a responsive web page and returning the 

Applicant argues, “Applicant respectfully submits that the “applying” and related steps could not be performed in the human mind (nor could such steps be performed in the human mind in real-time during a search session) and that the claims are not directed to an abstract idea.” (pgs. 12-13)
Examiner respectfully disagrees. Based on the October 2019 SME claims can recite a mental process even if claimed as being performed on a computer (pg. 8). Further, “…courts have found claims requiring a generic computer or nominally reciting a 
Here, Claim 1 recites generic computer components (e.g. a processor, crm) as performing generic computer functionality such as matching, applying matching rules, generating scores, identifying, etc. can reasonably performed in the human mind or using a pen and paper.  Specifically, the applying step involves segment matching rules used to match (e.g. comparing) a user to a segment based on determining if observable features of the user meet the criteria of a segment (see Spec ¶0065). The use of the genereic computer components merely automate the claimed steps. 

Applicant argues that,” Brundage discusses demographic segments of interest associated with a user, but does not disclose applying, in real-time, segment matching rules to a collected set of observable features associated with a user.” (pg. 14) 
Examiner notes that Applicant is arguing the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner notes that the claims were not rejected solely by Brundage, but rather using a combination of references, whereas the Applicant’s arguments are directed entirely towards a single reference.
Brundage discloses segmenting users based on historical behavior data and calculate a probability (e.g. matching rule) associated with a particular user behavior 
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites,
responsive to the received user query, matching the user query to a first product category of the plurality of product categories
applying a set of segment matching rules to the collected set of observable features associated with the user to automatically match the collected set of observable features associated with the user to one of a plurality of defined user segments …;
generating similarity scores with respect to the defined user segments
matching the user to the user segment based on the similarity scores
identifying a targeted incentive level for a product category from a plurality of targeted incentive levels for the product category according to a mapping in the targeted incentive database between the determined user segment and the identified targeted incentive level 
The limitations under the broadest reasonable interpretation covers performance of the limitations in the mind but for recitation of generic computer components. Other than reciting a crm storing instructions that are translatable by a processor, nothing in the claim precludes the steps from practically being performed in the human mind. For example, a user can analyze data in the mind or using pen and paper to determine the user segment and identify a targeted incentive. Accordingly the claims recites an abstract idea. Claim 12 is substantially similar to Claim 1 and is abstract.
The claims are also reflective of Certain Methods of Organizing Human Activity related to fundamental economic principles or practices and commercial actions dealing with marketing and sales activities.
Claim 9 recites, 
identifying a first vehicle model
developing a demand model for the first vehicle model based on a multivariable analysis of a set of vehicle pricing data, vehicle incentive data, and historical transaction records
determining a price elasticity of demand for the first vehicle model based on determining a change in demand for a change in a first vehicle model price using the demand model 
applying the price elasticity of demand for the first vehicle model to a first set of incremental changes in the first vehicle model price to determine the demand response for the first set of incremental changes in the first vehicle model price
These limitations are related to Mathematical Concepts specifically encompassing mathematical relationships and mathematical formulas or equations. Demand modeling is done through mathematical calculations. Additionally determining price elasticity is a mathematical relationship concept. Accordingly, this claim recites an abstract idea. Claim 20 substantially recites the subject matter of Claim 9. Claim 9 is also related to Certain Methods of Organizing Human Activity related to fundamental economic practices. 
Dependent claims 2-11 encompass the same abstract idea of Mental Processes. For instance, Claim 2 is directed to a set of observable features, Claim 3 is directed to capturing user behavior and Claim 4 is directed to defining user segments. Dependent claims 10-11 encompass the same abstract idea of Mathematical Concepts. Claims 13-22 substantially recite the subject matter of Claims 2-11 and encompass the same abstract concepts. The dependent claims further limit the abstract ideas.

The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a targeted incentive database mapping a plurality of product categories to targeted income levels, a processor, a non-transitory computer readable medium and a user device for providing an interface, a search session, receiving a query, collecting a set of observable features, matching, applying segment matching rules, generating similarity scores, identifying a targeted incentive level, generating a responsive web page and returning the responsive web page. Claim 12 recites one or more computing devices, a targeted incentive database, a vehicle data system on a server machine comprising a processor and a crm for performing the above limitations. The claimed computer components are recited at a high level of generality and invoked as tools to perform generic computer functions (e.g. storing data, receiving input and displaying data). For instance the steps of receiving a user query, collecting a set of features and matching the user query to a product category illustrates data gathering and analysis functionality. The steps of determining a user segment and identifying a targeted incentive level are data analysis. Generating similarity scores is a part of data analysis. The steps of generating a responsive web page to display the targeted incentive levels and returning the web page in response to user query is a result of the analysis. The combination of the additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, even in combination the additional elements do not 
Under Step 2B, as noted above the additional elements (e.g. a processor, a crm) in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The claims recite generic computer components as performing generic computer functions such as providing, receiving/collecting, determining and generating which are routinely performed in computer applications. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The computer components are merely used to automate the incentive allocation process. Therefore, the claim does not amount to significantly more. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-22 are ineligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shan (US 2015/0235245)  further in view of  Murphy et al. (US 2002/0052778) further in view of Brundage (US 10084870).
Claim 1:
Shan discloses:
A data system comprising: a targeted incentive database mapping a plurality of product categories to targeted incentive levels and mapping the targeted incentive levels to a plurality of user segments corresponding to observable features of users; (see at least ¶0021, based on product ordering histories users are categorized as low, mid and high value customers and where users can also 
a processor; (see at least ¶0011, a processor) 
providing an interface for an online product search service to a user computer device; (see at least¶18, internal user behavior, e.g. browsing habits)
during a search session by a user of the user computer device; (see at least¶18, internal user behavior, e.g. browsing habits)
receiving a user query from the user computer device, the query comprising product configuration information; (see at least¶18, internal user behavior, e.g. browsing habits)
collecting a set of observable features associated with the user of the user computer device, the observable features collected in the context of one or more search sessions by the user, the observable features of the user including one or more of the user's geographic location, income, and user specified product configuration information; (see at least¶18, internal user behavior, e.g. browsing habits and user attribute data included geo location, age, behavior data, etc.; see at least ¶0012; see at least ¶0020-¶0021, real time processing engine can collect user behaviors in real time and categorizing users in real-time)
identifying, by the processing module, a targeted incentive level for the first product category from a plurality of targeted incentive levels for the first product category according to a mapping in the targeted incentive database between the determined user segment and the identified targeted incentive levels; (see at 
and generating a responsive web page to display the identified targeted incentive level at the user computing device. (see at least ¶0021, communicate the promotion to the user)
returning the responsive web page in response to the user query(see at least ¶0021, communicate the promotion to the user)
While Shan discloses the above limitations, Shan does not explicitly disclose the following limitations; however, Murphy does disclose:
Note: Murphy covers similar limitations as Shan.
A data system comprising: a targeted incentive database mapping a plurality of product [categories] to targeted incentive levels and mapping the targeted incentive levels to a plurality of user segments corresponding to observable features of users; (see at least ¶0039, storing data related to incentives, products, services and user profile information; see at least ¶0026-¶0027, Multi-Level and Multi-Domain incentives)
a processor; (see at least ¶0039, a processor) 
providing an interface for an online product search service; (see at least ¶0039, storing data related to incentives, products, services and user profile information)
during a search session by a user;
receiving a user query from a user computer device, the user query comprising product configuration information; (see at least ¶0076-¶0077, user search for product, services or incentives)
responsive to the received user query, matching the user query to a first product category of the plurality of product categories; (see at least ¶0076-¶0077, search function also may be provided to enable the user to quickly access a particular topic)
collecting a set of observable features associated with the user of the user computer device…; (see at least ¶0103, collecting profile information)
identifying, by a processing module, a targeted incentive level for the first product category from a plurality of targeted incentive levels for the first product category according to a mapping in the targeted incentive database between the determined user segment and the identified targeted incentive levels; (see at least ¶0104, segregating offers based on geographic, areas of interest, past purchasing history, and other demographic data collected from users and presenting the segregated offers to users; see also ¶0106, Multi-level incentives are attached to product hierarchies; see also ¶0170, system compares the customer profile and the car profile against incentive data and utilizes rule based decision technique or other approach to determine incentives)
generating a responsive web page to display the identified targeted incentive level at the user computing device; 
returning the responsive web page in response to the user query, real-time, including an incentive determined for the user based on the identified targeted incentive level (see at least ¶0104, segregating offers based on geographic, areas of interest, past purchasing history, and other demographic data collected from users and presenting the segregated offers to users )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan with the incentive levels of Murphy to stimulate sales through targeting incentives (see ¶0002-¶0004). Further Shan and Murphy are analogous art because they both seek to determine an optimum incentive/promotion for purchasers.
While Shan and Murphy disclose the above limitations; neither explicitly disclose the following limitation; however, Brundage does disclose:	
a non-transitory computer readable medium storing instructions that are translatable by the processor to perform: (see at least column 10, lines 38-40, crm)
providing an interface for an online product search service; (see at least column 4, lines 45-50, user searching online)
during a search session by a user; (see at least column 5, lines 1-19, collecting user behavior during a session)
applyinq, by a processing module in real-time, a set of segment matching rules to the collected set of observable features associated with the user to automatically match the collected set of observable features associated with the user to one of a plurality of defined user segments stored in the targeted incentive database, wherein automatically matching the collected set of observable  features associated with the user to one of a plurality of defined user segments stored  in the targeted incentive database further comprises: (see at least column 5, lines 39-45, behavior application can calculate a probability that users exhibiting certain behaviors can be assigned to various segments of interest by analyzing historical behavior; see also column 5, lines 52- column 6, lines 1-42, determining a probability that a user belongs to a certain segment)
determining the user segment further comprising: generating, by the processing module, similarity scores with respect to the defined user segments, the similarity scores indicating a relative similarity between the user and respective defined user segments, (see at least column 5, lines 39-45, behavior application can calculate a probability that users exhibiting certain behaviors can be assigned to various segments of interest by analyzing historical behavior; see also column 5, lines 52- column 6, lines 1-42, determining a probability that a user belongs to a certain segment)
matching, by the processing module, the user to the user segment based on the similarity scores;   (see at least column 5, lines 39-45, behavior application can calculate a probability that users exhibiting certain behaviors can be assigned to various segments of interest by analyzing historical behavior; see also column 5, lines 52- column 6, lines 1-42, determining a probability that a user belongs to a certain segment)



Claim 2:
Shan, Murphy and Brundage disclose claim 1. Shan discloses:
further comprising instructions translatable to perform: recording user behavior with the online product search service in a usage log containing activities associated with the user, wherein the set of observable features associated with the user comprises the user behavior. (see at least ¶0018, user data obtained from website includes, internal user behavior data, order history, visit history browsing habits)

Claim 3:
While Shan discloses claim 2 and Shan further discloses wherein the user behavior comprises [a sequence of search queries made] and items viewed. (see at least ¶0018, user data obtained from website includes, internal user behavior data, 
wherein the user behavior comprises a sequence of search queries made [and items viewed.] (see at least ¶0077, user search)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan and the incentive levels of Murphy with the associating users to segments using probabilities of Brundage to facilitate targeting users based on user segmentation and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:
Shan, Murphy and Brundage disclose claim 1. Shan further discloses:
further comprising instructions translatable by the processor to perform: defining a first user segment based on a first type of user behavior; (see at least ¶0005, a first category associated with a first category specification; see also ¶0026, a category specification is defined by a range of values)
 defining a second user segment based on a second type of user behavior; 
associating a first incentive level for the first product category with the first user segment; (see at least ¶0021, categories are used to determine the type of promotion to send, and where different promotions are sent to different user categories)
While Shan discloses the above limitations, neither Shan nor Brundage disclose the following limitation; however, Murphy does disclose:
and associating the second incentive level for the first product category with the second segment, wherein the first type of user behavior and second type of user behavior represent different levels of searching. (see at least ¶0076-¶0077, user search for product, services or incentives)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan and the incentive levels of Murphy with the associating users to segments using probabilities of Brundage to facilitate targeting users based on user segmentation and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5:
While Shan, Murphy and Brundage disclose claim 1, neither Shan nor Brundage explicitly disclose the following limitation; however, Murphy does disclose:
wherein the user query is received over a network in association with a set of user-specified vehicle attributes, the query including one or more of the set of observable features. (see at least ¶0011, user search; see also ¶0076, search various items; see also Figure 26 and associated text)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan and the incentive levels of Murphy with the associating users to segments using probabilities of Brundage to facilitate targeting users based on user segmentation and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further Shan and Murphy are analogous art because they both seek to determine an optimum incentive/promotion for purchasers.
Claims 12-16 for a system substantially recite the subject matter of Claims 1-5 and are rejected based on the same rationale. 

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shan (US 2015/0235245)  further in view of  Murphy et al. (US 2002/0052778) further in view of Brundage (US 10084870) further in view of Whitfield (US 2007/0157021).
Claim 6:
While Shan, Murphy and Brundage disclose claim 1, neither Shan nor Brundage and  Murphy further discloses wherein generating a responsive web page to display the identified targeted incentive level at the user computing device comprises generating an incentive certificate [for a first brand], neither explicitly disclose the following limitation; however, Whitfield does disclose:
wherein generating a responsive web page to display the identified targeted incentive level at the user computing device comprises generating an incentive certificate for a first brand. (see at least ¶0103, certificate is displayed for a particular brand; see ask ¶0087, validate issued certificate)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan, the incentive levels of Murphy and the associating users to segments using probabilities of Brundage with the certificates including a code of Whitfield to provide a means to verify/validate the certificate for redemption.

Claim 7:
While Shan, Murphy and Brundage and Whitfield disclose claim 6, neither Shan, Murphy nor Brundage explicitly disclose the following limitation; however, Whitfield does disclose:
further comprising instructions translatable by the processor to perform: generating an incentive code for the identified incentive level and including the incentive code in the incentive certificate. (see at least ¶0038, certificate barcode; see also ¶0057)


Claim 8:
While Shan, Murphy and Brundage and Whitfield disclose claim 6, neither Shan, Murphy nor Yuan explicitly disclose the following limitation; however, Whitfield does disclose:
further comprising instructions translatable by the processor to perform: receiving the incentive code and user information from a dealer system; (see at least ¶0057-¶0058, certificate parameters including a code)
and verifying the incentive code to the dealer system. (see at least ¶0087, certificate authentication)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan, the incentive levels of Murphy and the associating users to segments using probabilities of Brundage with the certificates including a code of Whitfield to provide a means to verify/validate the certificate for redemption.
.

Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shan (US 2015/0235245)  further in view of  Murphy et al. (US 2002/0052778) further in view of Brundage (US 10084870) further in view of Moore et al. (US 2017/0116624).
Claim 9:
While Shan, Murphy and Brundage disclose claim 1, and Murphy further discloses obtaining a set of historical data from a plurality of data sources; identifying a first vehicle model and a set of competitive vehicle models; (see at least ¶0022, manufactures will be able to see future demand for vehicles, in addition to seeing historical sales patterns and a website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level…competition; see also ¶0098, historical data), neither explicitly disclose the following limitations; however, Moore does disclose:
further comprising instructions translatable by the processor to perform: obtaining a set of historical data from a plurality of data sources; (see at least ¶0020, seller and competitor historical data; see also ¶0023, variety of product data)
 identifying a first vehicle model and a set of competitive vehicle models; 
developing a demand model for the first vehicle model based on a multivariable analysis of a set of vehicle pricing data, vehicle incentive data, and historical transaction records, the demand model defining demand as function of first vehicle model price and vehicle model prices of vehicle models in the set of competitive vehicle models; (see at least Figure 1 and ¶0025, demand model is generated based on competitive history data, product data)
determining a price elasticity of demand for the first vehicle model based on determining a change in demand for a change in a first vehicle model price using the demand model;  (see at least Figure 2 and ¶0031, graphical representation demonstrates price elasticity; see also ¶0062, each product has its own price elasticity; see also ¶0067, applying different values of price elasticity)
applying the price elasticity of demand for the first vehicle model to a first set of incremental changes in the first vehicle model price to determine a demand response for the first set of incremental changes in the first vehicle model price, the first set of incremental changes in the first vehicle model price corresponding to a first set of incentive amounts applied to the first vehicle model price; (see at least Figure 8 and associated text; see also ¶0067-¶0071, applying different values of price elasticity to determine price recommendations; see also ¶0042, the utility of an item includes characteristics of the item as a function of price, promotion, availability, etc.; see also ¶0062, promotional response characteristics, thus implying that each price point is associated with a promotional value)

While Moore disclose the above limitations, neither Shan, Murphy, Brundage nor Moore explicitly disclose the following limitation  and persisting a first set of incentive levels for the first vehicle model in the targeted incentive database, the first set of incentive levels associated with a plurality of incentive amounts. Storing or updating promotional values associated with optimized pricing points is old and well-known in pricing optimization. It would have been obvious before the effective filing date, to combine storing promotional values for utilization with the   determining the type of promotion based on user/product categories of Shan, the incentive levels of Murphy and the associating users to segments using probabilities of Brundage with the demand model and price elasticity functionality of Moore to utilize the promotional values in future pricing determinations. 
Claim 20 for a system substantially recite the subject matter of Claim 9 for a data system and is rejected based on the same rationale as given above.


Claims 10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over .
Claim 10:
While Shan, Murphy, Brundage and Moore disclose claim 9, and Murphy further discloses obtaining a set of historical data from a plurality of data sources; identifying a first vehicle model and a set of competitive vehicle models; (see at least ¶0022, manufactures will be able to see future demand for vehicles, in addition to seeing historical sales patterns and a website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level…competition; see also ¶0098, historical data), neither explicitly disclose the following limitation however, Schroeder does disclose:
further comprising instructions translatable by the processor to perform: determining a cross price elasticity of demand for the first vehicle model based on determining a change in demand for a change in a second vehicle model price using the demand model, the second vehicle model selected from the set of competitive vehicle models; (see at least ¶0084, cross-elasticity may be modeled to include effects of neighborhood price effect or competing products; see also ¶0085, cross elasticity factors to predict price reduction or other promotion will increase sales of the promoted product but how it will affect sales of other products as well)
and applying the cross price elasticity of demand for the first vehicle model to a set of incremental changes in a second vehicle model price to determine the demand response for the set of incremental changes in the second vehicle model price, the set of incremental changes in the second vehicle model price corresponding to a plurality of incentive amounts applied to the second vehicle model price. (see at least ¶0084, cross-elasticity may be modeled to include effects of neighborhood price effect or competing products; see also ¶0085, cross elasticity factors to predict price reduction or other promotion will increase sales of the promoted product but how it will affect sales of other products as well; see also ¶0096, determining effects of promotions)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan, the incentive levels of Murphy,  the associating users to segments using probabilities of Brundage and the demand model and price elasticity functionality of Moore with the cross price elasticity of Schroeder to determine the impact of particular promotions on product sales (see ¶0002).
Claim 21 for a system substantially recite the subject matter of Claim 10 for a data system and is rejected based on the same rationale as given above.

Claims 11 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shan (US 2015/0235245)  further in view of  Murphy et al. (US 2002/0052778) further in view of Brundage (US 10084870) further in view of Moore et al. (US 2017/0116624) further in of Kannan et al. (US 201/0200104).
Claim 11:
further comprising instructions translatable to perform determining a set of user segments based on similarities between user features; (see at least Abstract, storing category specifications for a plurality of categories configured to characterize users; see also ¶0021, users are categorized as low, medium or high value), neither explicitly disclose the following limitation; however, Kannan does disclose:
 for a selected segment from the set of user segments, determining a segment specific demand response for a second set of incremental changes in the first vehicle model price, the second set of incremental changes in the first vehicle model price corresponding to a second set of incentive amounts applied to the first vehicle model price; (see at least ¶0010 and ¶0013, per-segment demand model for items; see also ¶0018; see also ¶0049-¶0051, promotion logic)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining the type of promotion based on user/product categories of Shan, the incentive levels of Murphy and  the associating users to segments using probabilities of Brundage and the demand model with price elasticity functionality of Moore with the predictive objective functions for customer segments of Kannan to assist with setting prices for products at appropriate levels to meet business objectives (see ¶0003), such as sales, revenue, etc.
	While Moore disclose the above limitations, neither Shan, Murphy, Yuan nor Moore explicitly disclose the following limitation  and persisting at least one incentive level for the first vehicle model, the at least one incentive level associated with the selected segment and at least one of the second set of incentive amounts. Storing or updating promotional values associated with optimized pricing points is old and well-known in pricing optimization. It would have been obvious before the effective filing date, to combine storing promotional values for utilization with the   determining the type of promotion based on user/product categories of Shan, the incentive levels of Murphy and the associating users to segments using probabilities of Brundage, the demand model with price elasticity functionality of Moore and to utilize the promotional values in future pricing determinations. 
	Claim 22 for a system substantially recite the subject matter of Claim 11 for a data system and is rejected based on the same rationale as given above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Valentine et al. (US 2011/0131079) discloses a system for modeling demand by customer segments and provides for different rule sets to determine different marketing strategies for customer segments.
Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683